DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 04/15/2022. Claims 1-11 and 19-20 are amended and claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks: pages 2-4, filed 04/15/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 

Examiner’s Note  
Per 112(b) rejection of record, the content requested in a first request by a first device may be same as or different from the content requested in a second request by a second device, i.e., “content” itself is immaterial in determining a first or a second fraudulence label because regardless, the first set of client information and therefore the first fraudulence label based on one or more inconsistencies, wherein “the one or more inconsistencies may correspond to a difference between a first indication of an attribute in the first set of request information and a second indication of the attribute in the second set of request information. For example, the attribute may correspond to one or more of device capability information associated with the first client device, carrier information associated with the first client device, a type of device of the first client device, a type of software used to access the internet resource, a location associated with the first client device, etc.” – Specification: par. 0065.  

As such, the 112(b) rejections of claims 1, 19 and 20 are withdrawn.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Ali Assar (Registration No. 65,848) on 06/30/2022. 

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:

1.	(Currently Amended) A method, comprising:
	receiving a first request for content, associated with a first client device, and a first set of request information associated with the first request for content;
	transmitting a first content item to the first client device responsive to receiving the first request for content;
	responsive to transmitting the first content item to the first client device in response to receiving the first request, receiving, from the first client device, a first set of client information associated with the first client device;
	comparing (i) the first set of client information received from the first client device in association with the first request with (ii) the first set of request information received from the first client device in association with the first request to identify one or more inconsistencies between the first set of client information from the first client device and the first set of request information from the first client device; 
	determining, based upon the one or more inconsistencies, a first fraudulence label associated with the first request for content;
	generating, based upon the first set of request information, the first set of client information and the first fraudulence label, a first set of fraud detection information associated with the first request for content; 
	storing the first set of fraud detection information in a fraud detection database comprising a plurality of sets of fraud detection information associated with a plurality of requests for content associated with a plurality of client devices; 
	receiving a second request for content, associated with a second client device, and a second set of request information associated with the second request for content; and 
	determining, based upon the second set of request information and one or more request information characteristics determined using the fraud detection database, a second fraudulence label associated with the second request for content.

2.	(Original) The method of claim 1, comprising:
	transmitting one or more executable instructions to the first client device in association with the transmitting the first content item to the first client device, wherein execution of the one or more executable instructions by the first client device causes transmission of the first set of client information by the first client device.

3.	(Original) The method of claim 1, wherein:
	the first fraudulence label is indicative of at least one of:
		the first request for content being fraudulent;
		the first request for content being valid; or
		a probability that the first request for content is fraudulent; and
	the second fraudulence label is indicative of at least one of: 
		the second request for content being fraudulent;
		the second request for content being valid; or
		a probability that the second request for content is fraudulent.

4.	(Previously Presented) The method of claim 1, wherein the first set of request information is comprised within the first request for content.
	
5.	(Previously Presented) The method of claim 1, wherein the first set of request information is received separately from the first request for content.

6.	(Previously Presented) The method of claim 1, wherein the comparing comprises:
	determining, based upon the first set of client information, a content item presentation size associated with presentation of the first content item using the first client device, wherein the first fraudulence label is determined based upon the content item presentation size. 

7.	(Previously Presented) The method of claim 1, wherein the comparing comprises:
	determining, based upon the first set of client information, a content item presentation size associated with presentation of the first content item using the first client device; and
comparing the content item presentation size with a threshold content item presentation size, wherein: 
the first request for content is determined to be fraudulent based upon a determination that the content item presentation size does not meet the threshold content item presentation size; and
the first fraudulence label is indicative of the first request for content being fraudulent.

8.	(Previously Presented) The method of claim 1, wherein the comparing comprises:
	determining, based upon the first set of client information, one or more automated operation functionalities of the first client device, wherein the first fraudulence label is determined based upon the one or more automated operation functionalities. 

9.	(Previously Presented) The method of claim 1, wherein the comparing comprises:
	determining, based upon the first set of client information, one or more automated operation functionalities of the first client device, wherein:
the first request for content is determined to be fraudulent based upon the one or more automated operation functionalities; and
the first fraudulence label is indicative of the first request for content being fraudulent.

10.	(Previously Presented) The method of claim 1, wherein the comparing comprises:
	analyzing the first set of client information to identify an indication of a first type of software used to access an internet resource associated with the first request for content; 
	analyzing the first set of client information to identify an indication of a second type of software used to access the internet resource; and
	determining that the first type of software is different than the second type of software, wherein the first fraudulence label is determined based upon the first type of software being different than the second type of software.

11.	(Previously Presented) The method of claim 1, wherein the comparing comprises:
	analyzing the first set of client information to identify an indication of a first type of software used to access an internet resource associated with the first request for content; 
	analyzing the first set of client information to identify an indication of a second type of software used to access the internet resource; and
	determining that the first type of software is different than the second type of software, wherein:
the first request for content is determined to be fraudulent based upon the first type of software being different than the second type of software; and
the first fraudulence label is indicative of the first request for content being fraudulent.

12.	(Currently Amended) The method of claim 1, 

the determining the second fraudulence label associated with the second request for content comprises comparing the second set of request information with the one or more request information characteristics to determine a similarity between the second set of request information and the one or more request information characteristics; and
the second fraudulence label is determined based upon the similarity.

13.	(Currently Amended) The method of claim 12, comprising 
	analyzing the fraud detection database to identify request information associated with a second plurality of requests for content associated with one or more fraudulence labels, wherein: 
the one or more fraudulence labels associated with the second plurality of requests for content are indicative of at least one of: 
the second plurality of requests for content being fraudulent; or 
probabilities that the second plurality of requests for content are fraudulent being higher than a threshold probability; and
the one or more request information characteristics are determined based upon the request information associated with the second plurality of requests for content.

14.	(Original) The method of claim 1, wherein: 
the first set of request information is indicative of at least one of:
		a web address associated with the first request for content; 
		an application associated with the first request for content; 
		a local time of day associated with the first client device and the first request for content; 
		a client device identifier associated with the first client device; or
		a type of software used to access an internet resource associated with the first request for content; and
	the second set of request information is indicative of at least one of:
		a web address associated with the second request for content; 
		an application associated with the second request for content; 
		a local time of day associated with the second client device and the second request for content;
		a client device identifier associated with the second client device; or
		a type of software used to access an internet resource associated with the second request for content.

15.	(Original) The method of claim 1, wherein the first set of client information is indicative of at least one of:
	a client device identifier associated with the first client device; 
	a type of software used to access an internet resource associated with the first request for content; 
	a content item presentation size associated with presentation of the first content item using the first client device; or
one or more automated operation functionalities of the first client device.

16.	(Original) The method of claim 1, wherein the second fraudulence label is indicative of the second request for content being fraudulent, the method comprising:
	not transmitting a content item, associated with the second request for content, to the second client device. 

17.	(Original) The method of claim 1, wherein at least one of: 
the first request for content is received from the first client device; or
the second request for content is received from the second client device.

18.	(Original) The method of claim 1, wherein at least one of:
	the first request for content is received from a first server associated with a first internet resource accessed by the first client device; or
	the second request for content is received from a second server associated with a second internet resource accessed by the second client device. 

19.	(Currently Amended) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
		receiving a first request for content, associated with a first client device, and a first set of request information associated with the first request for content;
		transmitting a first content item to the first client device responsive to receiving the first request for content;
		responsive to transmitting the first content item to the first client device in response to receiving the first request, receiving, from the first client device 
		comparing (i) the first set of client information received from the first client device in association with the first request with (ii) the first set of request information received from the first client device in association with the first request to identify one or more inconsistencies between the first set of client information from the first client device and the first set of request information from the first client device;  
		determining, based upon the one or more inconsistencies, a first fraudulence label associated with the first request for content; 
		generating, based upon at least one of the first set of request information, the first set of client information or the first fraudulence label, a first set of fraud detection information associated with the first request for content; 
		storing the first set of fraud detection information in a fraud detection database comprising a plurality of sets of fraud detection information associated with a plurality of requests for content associated with a plurality of client devices; 
		receiving a second request for content, associated with a second client device, and a second set of request information associated with the second request for content; and 
		determining, based upon the second set of request information and one or more request information characteristics determined using the fraud detection database, a second fraudulence label associated with the second request for content.

20.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
	receiving a first request for content, associated with a first client device, and a first set of request information associated with the first request for content;
	transmitting a first content item to the first client device responsive to receiving the first request for content;
	responsive to transmitting the first content item to the first client device in response to receiving the first request, receiving, from the first client device 
	comparing (i) the first set of client information received from the first client device in association with the first request with (ii) the first set of request information received from the first client device in association with the first request to identify one or more inconsistencies between the first set of client information from the first client device and the first set of request information from the first client device; 
	determining, based upon the one or more inconsistencies, a first fraudulence label associated with the first request for content;
	generating, based upon at least one of the first set of request information, the first set of client information or the first fraudulence label, a first set of fraud detection information associated with the first request for content; 
	storing the first set of fraud detection information in a fraud detection database comprising a plurality of sets of fraud detection information associated with a plurality of requests for content associated with a plurality of client devices; 
	receiving a second request for content, associated with a second client device, and a second set of request information associated with the second request for content; and 
	determining, based upon the second set of request information and one or more request information characteristics determined using the fraud detection database, a second fraudulence label associated with the second request for content.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is Examiner's statement of reasons for allowance: 

Scharber (US2017/0032412) discloses processing an ad by inserting a fraud detection program (e.g., a JavaScript™ program) into the ad and transmitting content with the processed ad inserted therein to a client device. The fraud detection program is executed and as the result, reports to proxy 104 whether the ad was displayed, and if so, where the ad was displayed (e.g., the URL of the webpage, the URL of video, where in a webpage the ad was displayed), the viewability of the ad (e.g., how long the ad was displayed, the size of the displayed ad), whether any fraudulent ads were displayed, etc. 

Htun (US2018/0113899) discloses tracking data to identify entities associated with the impressions and/or clicks, using request IDs to correlate corresponding impression and click events may be correlated. The tracking data may also include other information such as metadata, device data, time, date, and/or any other available information. Fraud job applies entity rules to partitioned tracking data to determine if fraud is present. A fraud rule that is satisfied may either trigger a fraud label (e.g., a Boolean true) or a fraud score that varies on a scale (e.g., 0 to 100 or any value 0 or above).

Flack (WO2012/088023) discloses determining whether web content modified based on one or more characteristics of a first client device, obtained from the first client device’s request for the web content, is valid to be served to the second client device, that determination including a determination of whether the second client device has at least one of the one or more characteristics of the first client device. Each version of the modified web content is identified by a cache key denoting a device equivalency class (DEC). The DEC identifies one or more characteristics of the client device that were taken into account in adapting the web content to create the given version.

Varghese (US2006/0282660) discloses identifying user devices with fingerprinting information, and determining their associated risks of fraud from past experience with the device or with similar devices and from third party information. For example, workflow policies, primarily applicable post-authentication, compare fingerprints of past transaction session activities with fingerprints of the current session in order to detect unexpected patterns that may indicate fraud.

Closest prior arts reviewed and of record fail to anticipate, or in combination together, fail to render obvious the invention as recited in the amended claim 1, similarly stated in the amended claims 19 and 20. Please see the set of claims above entered by the Examiner’s Amendment.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494